Citation Nr: 9904018	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbosacral spine, claimed as back injury.
 
2.  Entitlement to a disability rating in excess of 10 
percent on appeal from the initial grant of service 
connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rolfe, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1997 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
regional office (RO) that, in pertinent part, denied 
entitlement to service connection for a low back disorder and 
granted entitlement to service connection for PTSD, evaluated 
as 10 percent disabling.

The claim of entitlement to a disability rating in excess of 
10 percent on appeal from the initial grant of service 
connection for PTSD is the subject of the remand immediately 
following this decision.


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current low back disorder is the 
result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for a low back disorder is 
not well grounded, and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107)(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1968 to August 
1970.  His military occupational specialty was a light 
weapons infantryman.  He received the Combat Infantry Badge, 
an award appropriate to his branch of service denoting 
participation in combat with the enemy.  

The veteran's service medical records disclose that he sought 
treatment for pain in his back in March 1969.  He reportedly 
twisted his back two days earlier when he fell.  He had pain 
in the left lumbosacral area.  There was no sciatica.  On 
physical examination, he had full range of motion of the 
back.  Neurological examination was normal.  There was no 
costovertebral angle (CVA) tenderness.  Straight leg raising 
was negative.  The impression of the examiner at that time 
was lumbosacral strain.

There is no other mention of a back disorder in the veteran's 
service medical records.  On separation examination in May 
1970, he denied back trouble of any kind.  Examination of his 
spine was reported as normal.  

On Army National Guard examination in July 1981, the veteran 
denied a history of recurrent back pain.  Examination of the 
spine was normal.  

The veteran was seen by a private examiner in August 1996.  
He complained of low back pain.  There was decreased range of 
motion in the lumbosacral spine.  Pertinent diagnoses 
included low back pain, myositis.

The veteran was afforded a VA general medical examination in 
February 1997.  He stated that his lower back problem started 
during service and worsened as the years passed.  An x-ray of 
the lumbosacral spine was interpreted as showing mild 
degenerative spurring anteriorly involving the mid and lower 
cervical lumbar spine.  The examiner diagnosed osteoarthritis 
of the lumbar spine. 

On VA PTSD examination in March 1997, the veteran stated that 
he initially injured his back during active service when he 
fell into a bomb crater during an ambush.  He continued to 
experience pain in the lower back associated with lifting 
heavy objects or strenuous physical activity.

In his July 1997 substantive appeal, the veteran stated that 
he injured his back while on a search and destroy mission.  
He stated that he had a chronic back problem as a result of 
combat service.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Establishing service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§, 1110, 1131 (West 
1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

Service connection may be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.  

A well-grounded claim for service connection requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 504-06 (1995).  The United States Court of 
Veterans' Appeals (the Court) has held that the second and 
third Caluza elements can also be satisfied under 38 C.F.R. § 
3.303(b) by (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-497 (1997).  For the purpose 
of determining whether a claim is well grounded, the truth of 
evidence submitted, including testimony, is presumed, unless 
the assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 
Vet. App. 19, 21 (1993).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

Here, the medical evidence of record indicates that the 
veteran currently suffers from osteoarthritis of the 
lumbosacral spine, diagnosed on VA examination in February 
1997.  Therefore, the Board finds that there is sufficient 
evidence of a current disability and the first element of a 
well-grounded claim has been satisfied.

The veteran has reported that he injured his low back during 
active service when he fell into a bomb crater.  His service 
medical records indicate that he was diagnosed as having 
lumbosacral strain in March 1969.  Therefore, the Board finds 
that there is sufficient lay and medical evidence of an 
incurrence of disease/injury during service, and the second 
element of a well-grounded claim has been satisfied.  See 
also 38 U.S.C.A. § 1154(b) (West 1991) (providing that the 
Secretary shall accept satisfactory lay or other evidence of 
service incurrence of an injury or disease "if consistent 
with the circumstances, conditions, or hardships" of combat 
service.). 

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has reported 
having back symptomatology since active service.  Presuming 
this history to be credible for the purpose of establishing a 
well-grounded claim, there is still no medical evidence of a 
record of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 497 
(holding that veteran's own testimony that he sustained a 
back injury in service, walked with a limp ever since, and 
received heat treatments over the years is presumed credible 
for the purpose of establishing a well-grounded claim because 
it is not inherently incredible or beyond the competence of a 
layperson to observe symptoms.  Continuity of symptomatology 
had therefore been established even if the record did not 
contain service medical records showing treatment in service 
for a back problem); see Holbrook v. Brown, 8 Vet. App. 91, 
92 (1995) (per curiam order noting Board's fundamental 
authority to decide a claim in the alternative.) Medical 
expertise is required to relate the present disability 
etiologically to the veteran's post-service symptoms.  
However, there are no medical opinions contained in any of 
the veteran's post-service medical records relating any 
current low back disorder to any inservice finding or event 
or to the post-service symptomatology. 

Although the veteran may have continuously experienced low 
back symptomatology since active service, there is no medical 
evidence in the record at all tending to show that there was 
a underlying chronic low back disorder which caused the 
symptoms in service and that that underlying disability also 
has caused all the intermittent complaints of symptomatology 
experienced since service.  Similarly, there is no medical 
evidence tending to show that the symptoms in service 
represented a chronic low back disorder rather than an acute 
and transitory condition.  While the veteran has ascribed his 
current disability to active service, his statements do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because no medical evidence has been presented or secured to 
render plausible a claim that any current low back disorder, 
diagnosed many years after service, had its onset in service 
or is the result of, or related to, any disease contracted or 
injury sustained in active military service, the Board 
concludes that this claim is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

The presentation of a well-grounded claim is a threshold 
issue and the Board has no jurisdiction to adjudicate a claim 
on the merits unless it is well grounded.  Boeck v. Brown, 6 
Vet. App. 14,17 (1993).  There is no duty to assist further 
in the development of this claim because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. App. 
341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 1468 
(Fed.Cir. 1997).  The Board finds VA has no outstanding duty 
to inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits.  
38 U.S.C.A. §  5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a low back 
disorder.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. §  5103(a) 
(West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for osteoarthritis of the lumbosacral 
spine, claimed as back injury, is denied.


REMAND

Additional development is warranted prior to appellate 
consideration of the claims for a rating in excess of 10 
percent for PTSD.  The veteran filed a claim for entitlement 
to service connection for PTSD on October 17, 1996.  The RO 
granted entitlement to service connection for this disability 
and assigned a 10 percent rating in May 1997.  The veteran 
appealed the RO's decision to the Board.

During the pendency of the veteran's claim, on November 7, 
1996, new regulations promulgated by VA for rating 
service-connected mental disorders became effective.  61 Fed. 
Reg. 52695-52702 (Oct. 8, 1996) (codified at 38 C.F.R. §§ 
4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 4.130, 4.131, 
4.132).  Where law or regulations change after a claim has 
been filed but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant should apply unless otherwise specified.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  However, it appears 
that the RO has evaluated the veteran's service-connected 
PTSD using only the new rating criteria.  Consequently, a 
remand to the agency of original jurisdiction is required for 
the purpose of considering the veteran's service-connected 
PTSD under both the old and new rating criteria.

Potentially relevant medical records have also not been 
obtained by the RO.  For example, the veteran has reported 
that he received treatment for his service-connected PTSD 
from a private doctor.  Therefore, the RO should make 
arrangements to obtain these records on remand, as the duty 
to assist involves obtaining relevant medical reports where 
indicated by the facts and circumstances of the individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

If medical records reflecting treatment for PTSD are obtained 
on remand, they should be associated with the file, andthe 
veteran should then be afforded a comprehensive VA mental 
disorders examination in order to assess the current severity 
of his disability.  See 38 C.F.R. § 3.326 (1997); see also 
Wilkinson v. Brown, 8 Vet. App. 263, 272 (1995); Lineberger 
v. Brown, 5 Vet. App. 367, 369 (1993); Green v. Derwinski, 1 
Vet. App. 121 (1991) (fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"). 

Finally, after the veteran disagreed with the original 10 
percent disability rating assigned for his service-connected 
PTSD, the RO issued a statement of the case (SOC) in July 
1997 that phrased the issue as "[i]ncreased evaluation for 
service connected post traumatic stress disorder, evaluated 
10 percent disabling."  The Unites States Court of Veterans 
Appeals (Court) recently held that there is a distinction 
between a claim based on disagreement with the original 
rating awarded and a claim for an increased rating.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
The distinction may be important in determining the evidence 
that can be used to decide whether the original rating on 
appeal was erroneous and in determining whether the veteran 
has been provided an appropriate SOC.  Id., slip op. at 8 and 
17.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id., slip op. at 9.  With an increased rating 
claim, "the present level of disability is of primary 
importance."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, slip op. at 17.  
The SOC provided to the veteran was erroneous, in that the RO 
incorrectly identified the issue on appeal.  On remand, the 
RO must comply with Fenderson in its adjudication of the 
veteran's claim. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated him for 
his service-connected PTSD since his 
separation from service.  Request all 
records of any treatment reported by the 
veteran that are not already in the 
claims file.  

The Board is particularly interested in 
all treatment received at any VA 
facilities and from the private doctor 
referred to by the veteran.  With 
respect to any VA records, all records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
appellant and his representative so that 
he will have an opportunity to obtain 
and submit the records himself, in 
keeping with his responsibility to 
submit evidence in support of his claim.  
38 CFR 3.159(c).

2.  If medical records relating to 
treatment for PTSD are developed, afford 
the veteran an appropriate VA 
examination, so that his PTSD may be 
considered in the context of all relevant 
records.  The examiner should be given a 
copy of this remand and the veteran's 
entire claims folder.  The examiner 
should be requested to review the 
veteran's medical history prior to 
conducting the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the veteran's PTSD.  The examiner is 
asked to discuss the effect, if any, of 
the veteran's PTSD on his social and 
industrial adaptability, describing the 
degree of impairment in work efficiency 
or ability to perform occupational tasks 
and the symptoms of PTSD that result in 
such impairment.  The examiner is asked 
to assign a Global Assessment of 
Functioning (GAF) score consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  The frequency and severity of 
manifestations of PTSD should be 
described as completely as possible.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998);  see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim in 
accordance with the Court's holding in 
Fenderson, supra.  In so doing, consider 
whether either the revised or the old 
version of the rating criteria is more 
favorable to the veteran.  If one or the 
other is more favorable, the RO should so 
state and then apply the more favorable 
version.  If the result is the same under 
either criteria, the RO should apply the 
revised criteria. 

5.  Thereafter, provide the veteran and 
his representative a supplemental 
statement of the case that correctly 
identifies the issue on appeal as 
entitlement to a disability rating in 
excess of 10 percent on appeal from the 
initial grant of service connection for 
PTSD, and allow an appropriate period for 
response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); and Falzone v. Brown, 8 Vet. App. 398 
(1995).  The purpose of this REMAND is to obtain additional 
information and to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

